oO fe IN DN OH BP WD YH

NO NO NH LH KH HN KN NY NO KR KK FF KF HF PF PS ES SS le
Co ND OW BP W NHNYO ~*~ CFD OO FA DA FP WD YN | OC

 

 

Case 2:19-cr-00251-RAJ Document1 Filed 12/06/19 Page 1 of 6

 

__ Fe

panes
LOissu

nec 06 2018

pee eM

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, NO. AC R i 9 = 2 5 i RA} |
Plaintiff
v. INFORMATION
ARUNKUMAR SINGAL,
Defendant.

 

 

The United States Attorney charges that:
Background

1. At all times material to this Information the defendant, ARUNKUMAR
SINGAL (hereafter “SINGAL”), was an individual residing in the Western District of
Washington.

2. Spacelabs Healthcare (“Spacelabs”), located in Snoqualmie, Washington, is
in the business of developing, manufacturing, and selling advanced medical equipment.

3. SINGAL was Spacelabs Director of Global Product Support for seven
years, until his employment was terminated on April 3, 2018.

4. In 2013, SINGAL was tasked with reselling used medical equipment

manufactured by other companies that Spacelabs had collected from clients to whom it

Information/ Singal - 1 UNITED STATES ATTORNEY»
USAO 2019R01133 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
So Oo ND A FP WD YH —

bw NO BD HN NYO KN WN KN Dw ww we rR SE SE SE S| lS le
oN HN TW BP WOW NYO KB CT OO OHO AT DH FF WW NY | OS

 

 

Case 2:19-cr-00251-RAJ Document1 Filed 12/06/19 Page 2 of 6

had sold replacement medical equipment. SINGAL’s responsibility was to resell this
equipment to the highest bidder, with the proceeds of the sales going to Spacelabs.

5. In December of 2014, SINGAL coordinated a sale of used medical
equipment on behalf of Spacelabs to Matrix Medical, a Minnesota company. Matrix
Medical paid $60,000 for the equipment. Spacelabs received the full value of this sale
and then authorized SINGAL to continue selling, on behalf of Spacelabs, used equipment
that Spacelabs obtained in the course of its business operations.

6. In August of 2015, SINGAL established a company, Willow Tree LLC
(“Willow Tree”), in Washington State. SINGAL’s wife was designated as the president
of Willow Tree.

7. C&A Medical is a medical equipment supplier based in Dallas, Texas, that
sells new and used medical equipment.

Count 1
WIRE FRAUD

8. The allegations set forth in Paragraphs 1 to 7 are re-alleged in their entirety.

9. From on or about August 21, 2015, through on or about January 19, 2019,
in the Western District of Washington, and elsewhere, SINGAL devised a scheme to
defraud and to obtain money and property from the Spacelabs by means of materially
false and fraudulent pretenses, representations and promises.

A. The Essence of the Scheme to Defraud

10. The essence of SINGAL’s scheme was to coordinate the sale of Spacelabs’
property (used medical equipment) at artificially low prices to C&A Medical, to use
Willow Tree (a company controlled by SINGAL) to repurchase the equipment at a pre-
arranged ten-percent markup, and then to resell the equipment at a significant profit to
Matrix Medical.

11. In executing this scheme, SINGAL concealed the true nature of his actions
from Spacelabs and deprived Spacelabs of the true value of the proceeds from the sale of
its property and to which it was lawfully entitled.

Information Sigal -2 JOMTED STATHS ATTORNEY,

SEATTLE, WASHINGTON 98101
(206) 553-7970
 

Co fe SI DN OH BP WH YO =

DO pO NH HNO KH WN KH NY KN HF He Fe Se Ke EF PE EF eS eR
oO ~Tt DN nA FP W NY KM CO OO BnAN KD A FSF WO NY KF O&O

 

 

Case 2:19-cr-00251-RAJ Document1 Filed 12/06/19 Page 3 of 6

12. In furtherance of this scheme, SINGAL entered into an agreement with
C&A Medical for Willow Tree to repurchase medical equipment sold to C&A Medical
by Spacelabs (as coordinated by SINGAL in his role as Spacelabs’ Director of Global
Product Support) at a ten-percent markup. SINGAL then resold the medical equipment
to a Matrix Medical for values greatly exceeding that paid to Spacelabs.

13. Throughout this process, SINGAL took affirmative steps to conceal from
Spacelabs the fact that SINGAL (through Willow Tree) was the actual recipient of
medical equipment. SINGAL never informed Spacelabs that he was receiving a windfall
benefit from the resale of the medical equipment.

14. As a direct and proximate result of his scheme to defraud Spacelabs,
SINGAL’s gain was $780,163.

B. Manner and Means of the Scheme

15. | SINGAL used the following manner and means, among others, to
accomplish his scheme and artifice to defraud:

16. After the first legitimate sale of used medical equipment to Matrix Medical
in December of 2014, and unbeknownst to Spacelabs, SINGAL contacted C&A Medical
and arranged for C&A Medical to purchase used medical equipment when offered for
sale by Spacelabs. SINGAL and C&A Medical agreed that SINGAL (through Willow
Tree) would then re-purchase the equipment from C&A Medical at a ten-percent markup.

17. | SINGAL never informed Spacelabs that C&A Medical was simply a “pass
through” entity and that SINGAL himself was the ultimate recipient of the used medical
equipment.

18. Starting in August 2015, SINGAL arranged for nine sales of batches of
used medical equipment from Spacelabs to C&A Medical. These sales were each in the
range of $4,100 to $13,000. In all nine deals, SINGAL set the sales price and identified
the equipment for sale. The total revenue received by Spacelabs for these nine sales was

$59,145.

Information/ Singal - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
USAO 2019RO1133 SEATTLE, WASHINGTON 98101
(206) 553-7970

 
So Oe SID A Fe WD DYNO

DO NO BH HN HY HN KH NY HN FH &F- &- HF FS SEF EF OSE SS
Co SD BO OH BP WO NYO K CO YO Fn Dn F&F WD NY | O&O

 

 

 

Case 2:19-cr-00251-RAJ Document1 Filed 12/06/19 Page 4 of 6

19. | Pursuant to the side-deal between Willow Tree and C&A Medical —
unreported and unknown to Spacelabs — SINGAL paid C&A Medical a ten-percent
markup for the medical equipment described in the previous paragraph. The equipment
was then delivered directly to storage locations controlled by Willow Tree.

20. Throughout this process, SINGAL took steps to conceal the fact that he
(through Willow Tree) was the actual recipient of medical equipment. For example,
when a Spacelabs executive asked SINGAL why the value of these sales was so much
less than the value of the sale to Matrix Medical, SINGAL stated that there did not seem
to be much interest in the marketplace for the used competitor’s equipment and that the
used medical equipment was frequently in poor condition. SINGAL assured Spacelabs’
management that this was the best price he could obtain in the marketplace for the used
equipment.

21. SINGAL — again acting through Willow Tree and without informing
Spacelabs — resold the medical equipment he received from C&A Medical to Matrix
Medical. In total, C&A Medical purchased used equipment from Spacelabs on nine
occasions and immediately re-sold the equipment to Willow Tree. Subsequently, there
were six deals in which SINGAL, through Willow Tree, sold used equipment to Matrix

Medical. These transactions are summarized in the following table:

$1

$

$107

$134,470

$14

 

*Willow Tree deals occurred within 16 days of C&A deal

Information/ Singal - 4 UNITED STATES ATTORNEY
USAO 2019R01133 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970
Co Oo KN DN OH SP WY NY

NO bh NH NH KH ND KN NY NO § KK HF HF Fe FP FE Oe ES
Oo ~T ND A &® WO NYO KH OD OO DN HKD nH FP WD NY KK O&O

 

 

 

Case 2:19-cr-00251-RAJ Document1 Filed 12/06/19 Page 5 of 6

22. Asa direct and proximate result of his scheme to defraud Spacelabs,
SINGAL’s gain was $780,163. It is impossible to determine the exact loss to Spacelabs
as there exists no complete and accurate record of the used medical equipment that he
sold to C&A Medical and then re-sold to Matrix Medical.

23. Substantially all of the profit from the scheme to defraud Spacelabs was
diverted directly into personal accounts controlled by SINGAL or to which he had access
and control.

C. Execution of the Scheme

24. On or about December 14, 2017, in the Western District of Washington
and elsewhere, the defendant, ARUNKUMAR SINGAL, in furtherance of the aforesaid
scheme and for the purpose of executing and attempting to execute the aforesaid scheme
to defraud Spacelabs Healthcare by means of false and fraudulent pretenses,
representations and promises, did cause to be transmitted in interstate commerce, by
means of a wire communication, certain signs, signals and sounds, that is, the defendant

caused Willow Tree LLC to transmit, from Chase Bank in Washington (account ending

//

HI
H/
H
Hf
//
H
//
//
//
H
H

Information/ Singal - 5 UNITED STATES ATTORNEY

700 STEWART STREET, SUITE 5220
USAO 2019R01133 : SEATTLE, WASHINGTON 98101
(206) 553-7970
Co eS DH On FP WY NHN

DO po WN NY HN HN HD KD KN mm me ee pe mk fake ee

 

 

 

Case 2:19-cr-00251-RAJ Document1 Filed 12/06/19 Page 6 of 6

in 7612), to Bank of America in Texas, a payment in the amount of $6,062 to the account
of C&A Medical (account number ending in 0502).
All in violation of Title 18, United States Code, Section 1343.

4.
DATED this _§ day of December, 2019.

| Coes

N T. MORAN
d States 4—~

 

tig
Assisyant RA States Attorney

fi

_ Assistant United States Attorney

 

 

Information/ Singal - 6 UNITED STATES ATTORNEY
USAO 2019R01133* 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101

(206) 553-7970
